Citation Nr: 0216625	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right thigh, Muscle Group 
XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and an observer


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from June 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determination by the Los Angeles, California, 
Regional Office (RO).  This case was previously before the 
Board in May 2001 and remanded for scheduling of a travel 
board hearing.


FINDING OF FACT

The most probative evidence of record shows the veteran 
sustained a through and through shrapnel wound to the right 
thigh which resulted in moderate injury to Muscle Group XIII.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
thigh gunshot wound residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5307 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, was signed into 
law.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
("VCAA") (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002)).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.

The veteran has been advised by the RO of the type of 
evidence lacking to demonstrate entitlement to an increased 
rating in the November 1999 rating decision; a November 1999 
letter; the June 2000 statement of the case and the October 
2001 supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The RO has made reasonable efforts to develop the record, in 
that the service medical records were obtained and associated 
with the claims folder, and they appear to be intact.  
Moreover the RO obtained the veteran's post-service treatment 
records.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  He was 
also given the opportunity to appear and testify before a 
member of the Board to advance any and all arguments in favor 
of his claim.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in July 1999 and June 2001.  With regard to the 
adequacy of the examinations, the Board notes that the 
examination reports reflect that the VA examiners reviewed 
and recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessment and diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  VA has satisfied its duties to inform and assist the 
veteran in this case.  There is no prejudice to the veteran 
in deciding his claim on the merits, because he has been told 
what the requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  The veteran has had the assistance of 
the RO to develop every possible source of evidence or 
information that might substantiate his claim and has had 
ample notice of what might be required or helpful to his 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown , 7 Vet. App. 55, 58 (1994); Powell v. West, 13 Vet. 
App. 31 (1999).

The Board recognizes that the RO has reviewed the recently 
revised rating criteria for muscle injuries.  Changes to the 
regulations for evaluating muscle injuries were effective in 
July 1997, and after being reviewed and compared with the 
previous criteria are found to offer no substantive benefit.  
62 Fed. Reg. 30235 (June 3, 1997).  Karnas v. Derwinski,  1 
Vet. App. 308 (1990).  Therefore, the Board shall refer to 
the current criteria.  

According to the applicable rating criteria, a 10 percent 
evaluation is warranted for moderate impairment of Muscle 
Group XIII; a 30 percent evaluation requires moderately 
severe impairment and a 40 percent evaluation requires severe 
impairment.  Muscle Group XIII affects extension of the hip 
and flexion of the knee; outward and inward rotation of the 
flexed knee and acting with the rectus femoris and sartorius 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at 
the knee joint.  38 C.F.R. Part 4, Diagnostic Code 5313 
(2002).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 4.56 
(2002). 

A moderate disability of the muscle group involves a through 
and through or deep penetrating wound of short track from a 
single bullet, a small shell, or a shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  To be entitled to a 
moderate disability evaluation, service department records or 
other evidence of inservice treatment for the wound must be 
found.  Objective findings must include the entrance and (if 
present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or a lower threshold of fatigue when 
compared to the sound site must also be found.  38 C.F.R. § 
4.56(d)(2) (2002).

A moderately severe disability includes a through and through 
or deep penetrating wound by a small high velocity missile or 
large low velocity missile with debridement, prolonged 
infection, or sloughing of the soft parts, and intermuscular 
scarring.  Objective findings must include the entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications of palpation 
on loss of deep fascia, muscle substance, or normal firm 
resistance of muscle compared with the sound side must be 
noted.  Tests of strength and endurance (compared with the 
sound side) must demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2002).

A severe disability requires a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with a shattered bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings must 
include a ragged, depressed and adherent scars indicating 
wide damage to the muscle groups in the missile track.  
Palpation must show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles must swell 
and harden abnormally in contraction.  Tests of strength, 
endurance or coordinated movement impaired with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  X-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile, or adhesion 
of the scar to one of the long bones, scapula, or pelvic 
bones, with epithelial sealing rather than the true skin 
covering in an area where the bone is normally protected by 
muscle, would also indicate signs of severe muscle 
disability.  Visible or measurable atrophy, adaptive 
contractions of an opposing group of muscles, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, and induration or atrophy of an 
entire muscle following simple piercing by a projectile would 
also indicate a severe muscle injury.  38 C.F.R. § 4.56(d)(4) 
(2002). 

The service medical records show that the original gunshot 
wound was described as penetrating and mild.  The wound 
healed satisfactorily and the veteran was eventually returned 
to duty.  There is no evidence that the wound involved 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  A small 
metallic fragment remained in the posterior right upper 
hamstring six centimeters below the femoral trochanter.  
Service connection was established by a March 1946 rating 
decision and a 10 percent evaluation was assigned.  

The veteran filed his claim for increase in June 1999.  
Medical evidence, dated in 1999 and submitted in connection 
with his claim, shows no additional treatment for his 
service-connected right thigh residuals.  In addition, the 
veteran's disability had not been evaluated by VA since 1948.

The veteran underwent VA examination in July 1999.  His 
primary complaints were of right thigh pain and instability, 
aggravated by prolonged walking and sitting.  He complained 
of occasional flare-ups described as uncomfortable to 
excruciating and which prevented his ability to perform daily 
functions.  He did not have any difficulty moving the hip or 
knee freely.  He also complained of limitation due to muscle 
fatigue.  

Examination revealed a wound at the right thigh area, just 
distal to the buttock, measuring three by one centimeter and 
oval in shape.  There was no exit scar.  The muscle group 
penetrated was the posterior group thigh muscle.   There was 
mild tenderness to palpation over that area but no keloid 
formation and no effect on nearby joints.  There was no 
evidence of any damage to the tendon, bone, joint or nerve.  
There was no muscle herniation.  The strength  of the muscle 
group was 5/5.  The veteran could move the joints of the 
lower extremity with comfort, endurance and strength to 
accomplish the activities of daily living.  There was no 
amputation of the hip.  Range of motion of the hips, 
bilaterally showed flexion to 125 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
external rotation to 60 degrees and internal rotation to 40 
degrees.  Range of motion of the knees, bilaterally was 0 to 
140 degrees.  X-rays of the right thigh showed degenerative 
arthritis of the right thigh and a foreign body in the soft 
tissues.  The examiner commented that the veteran did have 
some pain on palpation at the site of the wound but otherwise 
there was no compromise of the hip joint.  There were no 
residuals aside from pain and tenderness on palpation in that 
area.

In a subsequent examination of the muscles conducted in June 
2001, the veteran complained of pain, weakness, stiffness, 
instability, fatigue and lack of endurance.  The pain was 
constant in the leg, thigh muscles, kneecap and ankle.  His 
symptoms were triggered by walking and sitting and relieved 
by medication and rest.  Aggravation of his symptoms 
prevented him from walking, running or sitting.  He denied 
any constitutional symptoms of joint condition, cancer of the 
muscle or surgery.  He had no prosthetic implant.  Despite, 
his complaints he was able to perform many daily activities, 
including brushing his teeth, dressing, showering, cooking 
vacuuming, walking, driving, shopping and taking out the 
trash.  He reported that he was not able to mow the lawn, 
garden, climb stairs.  His usual occupation was as a roof 
contractor for 40 years.  He was not currently employed.   

Examination showed the veteran's gait was normal with heel-
toe and tandem walking.  He was able to change position and 
get on and off the examination table without difficulty.  
Gait was steady and predictable.  The veteran had limited 
function of standing and walking due to pain in the posterior 
right thigh, but no assistive aid was required to walk.  He 
had a two centimeter by two centimeter irregular superficial 
scar over the posterior upper thigh, right below the gluteal 
crease.  There was no muscle herniation noted.  Muscle injury 
did not involve the tendon, bone or joint.  Muscle strength 
was 4/5.  The appearance of the hip joints was within normal 
limits and the left hip joint range of motion was normal.  
Right hip range of motion was flexion from 0 to 110 degrees, 
extension to 20 degrees, adduction to 20 degrees, abduction 
to 30 degrees, external rotation to 40 degrees and internal 
rotation to 30 degrees.  Range of motion of the right hip was 
additionally affected by pain at flexion to 90 degrees, 
extension to 10 degrees, adduction to 10 degrees, abduction 
to 20 degrees and external rotation to 30 degrees and 
internal rotation to 20 degrees.  The appearance of the knee 
joints was with normal limits and bilateral knee range of 
motion was full at 0 to 140 degrees.  Range of motion of the 
right knee was additionally affected by pain at flexion to 
110 degrees.  There were no constitutional symptoms of 
arthritis.  The examiner concluded that decreased range of 
motion, pain, weakness and lack of endurance presented a 
"major functional impact" on the veteran's daily 
activities.  As a result the veteran was not able to perform 
activities which required prolonged and repetitive walking, 
standing, pushing lifting, climbing, stooping, kneeling and 
crouching.  

The veteran appeared at a personal hearing in May 2002 and 
offered testimony in support of his claim.  The veteran 
testified as to the facts surrounding the original injury and 
the subsequent treatment.  The veteran also testified as to 
his current condition and disability.  

The Board notes that aside from undergoing a VA rating 
examinations in 1999 and 2001, there is no objective 
indication that he has sought or received any regular 
treatment for his right thigh residuals since 1948.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service- 
connected right thigh wound residuals is not warranted.  
Despite, the veteran's complaints, the recent VA examinations 
do not confirm any impairment consistent with moderately 
severe or severe muscle injury.  The examination findings do 
not demonstrate evidence of muscle herniation or significant 
loss of muscle strength.  There was no evidence of damaged 
tendons or damage to the bone, joints or nerves.  No examiner 
has reported a moderate or extensive loss of deep fascia or 
of muscle substance or normal firm resistance of the muscles 
of the right thigh.  Tests of strength and endurance compared 
with sound side did not demonstrate positive evidence of 
impairment.  Nor was there evidence of ragged, depressed and 
adherent scars indicating wide damage to muscle groups or 
soft flabby muscles in the area of the wound.  The muscles 
were not shown to swell and harden abnormally in contraction.

Although the June 2001 VA examiner concluded that the 
veteran's right thigh residuals presented a major impact on 
his condition and severely affected his activities of daily 
living, the objective medical evidence of record is 
inconsistent with this conclusion.  The bulk of the medical 
evidence of record, including service medical records and the 
February 1999 VA examination, appear to demonstrate no more 
than moderate level of functional impairment in the right 
thigh.  Moreover, the actual clinical record from the most 
recent examination in June 2001 establishes that there was a 
normal gait and strength was 4/5.  Such findings are not 
indicative of loss of power, incoordination, weakness or 
uncertainty of movement.  Despite the veteran's complaints, 
he acknowledged that he was able to perform many daily 
activities.  

The examination conducted in June 2001 did note 90 degrees of 
right hip flexion and 20 degrees of abduction; this evidenced 
some limitation of motion, since 0 to 125 degrees reflects 
normal flexion and 0 to 45 degrees reflects normal abduction.  
Furthermore range of motion of the right knee was limited by 
110 degrees of flexion. (0 to 140 degrees reflects normal 
range of motion).  See 38 C.F.R. § 4.71, Plate II (2002).  
However, although the veteran complained of weakness and 
fatigability, his gait was normal and muscle strength was 
4/5.  The examiners did not detect any incoordination, or 
impaired ability to execute skilled movements.  Similarly, 
while the veteran complained of pain on movement, the 
examiners did not note swelling, deformity, atrophy of 
disuse, instability, or disturbance with locomotion.  
Therefore the veteran's complaints are encompassed by the 
relevant rating criteria shown in the requirements for 
moderate muscle injuries under 38 C.F.R. § 4.56 and are not 
entitled to a higher initial rating than 10 percent based on 
pain on use.  

The Board has also considered the veteran's testimony.  
However, while the Board recognizes that lay persons can 
provide evidence as to the visible symptoms or manifestations 
of a disease or disability, the veteran's belief as to the 
current severity of his service-connected disability is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran has not been shown to possess, may provide 
evidence regarding medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492, (1992).

For reasons stated above, the Board concludes that the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent for the veteran's right thigh 
gunshot wound residuals.


ORDER

A rating in excess of 10 percent for the residuals of a right 
thigh gunshot wound is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


